Exhibit 10.1

 

 

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

dated as of July 14, 2015

 

among

 

NABORS INDUSTRIES, INC.,

 

as US Borrower,

 

NABORS DRILLING CANADA LIMITED,

 

as Canadian Borrower,

 

NABORS INDUSTRIES LTD.,

 

as Guarantor,

 

HSBC BANK CANADA,

 

as Canadian Lender,

 

THE OTHER LENDERS PARTY HERETO,

 

MIZUHO BANK, LTD., HSBC BANK USA, N.A., and
WELLS FARGO BANK, N.A.

 

as Documentation Agents,

 

HSBC BANK USA, N.A.,

 

as Syndication Agent,

 

and

 

CITIBANK N.A.,

 

as Administrative Agent for the US Lenders

 

 

Arranged By:

 

CITIGROUP GLOBAL MARKETS INC., MIZUHO BANK, LTD.,
 HSBC BANK USA, N.A., and WELLS FARGO SECURITIES, LLC

 

as Joint Lead Arrangers and Book Runners

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment No. 1”) is dated as of
July 14, 2015, among NABORS INDUSTRIES, INC., a Delaware corporation (“US
Borrower”), NABORS DRILLING CANADA LIMITED, an Alberta corporation, as successor
in interest to NABORS CANADA, an ordinary partnership formed under the laws of
the Province of Alberta (“Canadian Borrower”), NABORS INDUSTRIES LTD., a Bermuda
exempted company (“Holdings”), HSBC BANK CANADA, as the Canadian Lender
(“Canadian Lender”), the other Lender Parties party hereto “US Lenders”), and
CITIBANK, N.A., as Administrative Agent solely for the US Lenders (in such
capacity, “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, US Borrower, Canadian Borrower, Holdings, Canadian Lender, the US
Lenders and the Administrative Agent are parties to that certain Credit
Agreement dated as of November 29, 2012 (as amended or modified prior to the
date hereof, the “Credit Agreement”);

 

WHEREAS, the US Borrower has requested that the Administrative Agent and the US
Lenders amend certain terms of the Credit Agreement to, among other things,
(a) increase hereby, by amendment to the Credit Agreement (and not by exercise
of the election set forth in Section 2.22(a) of the Credit Agreement), the
aggregate US Revolving Commitments to US$2,150,000,000, (b) extend the Maturity
Date to July 14, 2020 and (c) increase the existing accordion option set forth
in Section 2.22(a) of the Credit Agreement by US$50,000,000, so as provide to
the US Borrowers the ability to elect in the future to request an increase in US
Revolving Commitments by up to US$500,000,000 in the aggregate;

 

WHEREAS, the US Borrower and the Canadian Borrower have requested that the
Administrative Agent, the US Lenders and the Canadian Lenders permit the US
Borrower and the Canadian Borrower to request up to two extensions of the
Maturity Date;

 

WHEREAS, in connection with the increase in the US Revolving Commitments,
(a) Goldman Sachs Bank USA and Deutsche Bank AG New York Branch  will become US
Lenders under the Credit Agreement (each, a “New US Lender”) and (b) the US
Lenders set forth on Schedule A hereto (each, an “Increasing US Lender”) have
agreed to increase their existing US Revolving Commitments by the applicable
Increase Amount (as defined below), in each case, on the terms and subject to
the conditions herein;

 

WHEREAS, Nabors Drilling Canada Limited, an Alberta corporation, is successor in
interest to Nabors Canada, an ordinary partnership formed under the laws of the
Province of Alberta;

 

WHEREAS, the US Lenders, the Canadian Lender and the Administrative Agent are
willing to amend the Credit Agreement to reflect the foregoing requests on the
terms and conditions contained herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.01         Defined Terms.  Capitalized terms used but not otherwise
defined in this Amendment No. 1 shall have the meaning given to such terms in
the Credit Agreement.  For purposes hereof, “Amendment No. 1 Closing Date” shall
mean the first date on which the conditions set forth in Section 1.05 hereof are
satisfied or waived in

 

1

--------------------------------------------------------------------------------


 

accordance with Section 14.02 of the Credit Agreement, and this Amendment No. 1
becomes effective pursuant to the provisions of Section 1.05 hereof.

 

Section 1.02         Amendments.  The Credit Agreement is hereby amended as
follows:

 

(a)           The introductory paragraph to the Credit Agreement is hereby
amended and restated in its entirety to read in full as follows:

 

This CREDIT AGREEMENT (as amended, modified, supplemented or restated from time
to time, this “Agreement”) is dated as of November 29, 2012, among NABORS
INDUSTRIES, INC., a Delaware corporation (“US Borrower”), NABORS DRILLING CANADA
LIMITED, an Alberta Corporation, as successor in interest to NABORS CANADA, an
ordinary partnership formed under the laws of the Province of Alberta (“Canadian
Borrower”), NABORS INDUSTRIES LTD., a Bermuda exempted company (“Holdings”),
HSBC BANK CANADA, as the Canadian Lender (the “Canadian Lender”), the other
Lenders party hereto (the “US Lenders”) and CITIBANK N.A., as Administrative
Agent solely for the US Lenders and not for the Canadian Lender (in such
capacity, “Administrative Agent”).

 

(b)           The first recital to the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

“WHEREAS, US Borrower has requested the US Lenders to extend credit to it in the
form of US Revolving Loans at any time and from time to time prior to the
Maturity Date;”

 

(c)           Section 1.01 of the Credit Agreement is hereby amended to add
thereto, in alphabetical order, the following definitions which shall read in
full as follows:

 

“Amendment No. 1” shall means that certain Amendment No. 1 to Credit Agreement
dated as of July 14, 2015, among US Borrower, Canadian Borrower, Holdings,
Administrative Agent , US Lenders and Canadian Lender.

 

“Amendment No. 1 Closing Date” shall mean July 14, 2015.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or the Borrower or any of their Affiliates
from time to time concerning or relating to bribery or corruption, including,
without limitation, the FCPA.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

 

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

2

--------------------------------------------------------------------------------


 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive or country-wide Sanctions (as of the
Amendment No. 1 Closing Date, the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any person operating, organized or
resident in a Sanctioned Country or (c) any person owned 50% or more, or
otherwise  controlled by, any such person or persons described in the foregoing
clauses (a) or (b).

 

(d)           Section 1.01 of the Credit Agreement is hereby amended to delete
the definitions of “Canadian Managing Partner” and “Prohibited Person” in their
entirety.

 

(e)           The definitions of “Arrangers”, “Canadian Officer’s Certificate”,
“Canadian US$ Libor Rate”, “Documentation Agent”, “FATCA”, “Federal Funds
Effective Rate”, “Loan Documents”, “Maturity Date”, “US Adjusted LIBOR Rate”,
and “US LIBOR Rate” contained in Section 1.01 of the Credit Agreement are hereby
amended and restated to read in full as follows:

 

“Arrangers” shall refer to Citigroup Global Markets Inc., Mizuho Bank, Ltd.,
HSBC Bank USA, N.A. and Wells Fargo Securities, LLC in their capacity as Joint
Lead Arrangers and Bookrunners.

 

“Canadian Officer’s Certificate” shall mean a certificate or notice signed by
any one of the president, a vice president, director, treasurer, assistant
treasurer, controller, corporate secretary or assistant secretary of the
Canadian Borrower.

 

“Canadian US$ Libor Rate” shall mean, for each Interest Period applicable to a
Canadian US$ Libor Loan, the rate of interest per annum (but in any event not
less than zero percent (0%)), expressed on the basis of a year of 360 days (as
determined by the Canadian Lender) applicable to US Dollars and appearing on the
display referred to as the “LIBOR01 Page” (or any display substituted therefor)
of Reuters Limited (or any successor thereto or Affiliate thereof) as of
11:00 a.m. (London, England time) on the second Banking Day prior to the first
day of such Interest Period; or if such rate does not appear on such Reuters
display, or if such display or rate is not available for any reason, the rate
per annum at which US Dollars are offered by the principal lending office in
London, England of the Canadian Lender (or of its Affiliates if it does not
maintain such an office) in the London interbank market at approximately 11:00
a.m. (London, England time) on the second Banking Day prior to the first day of
such Interest Period, in each case in an amount similar to such Canadian US$
Libor Loan and for a period comparable to such Interest Period.

 

“Documentation Agent” shall mean Mizuho Bank, Ltd., HSBC Bank USA, N.A. and
Wells Fargo Bank, N.A., each as documentation agent for the Lenders.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

 

3

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System of the United States arranged by
federal funds brokers on such day, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that if
the relevant rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Loan Documents” shall mean this Agreement, Amendment No. 1, and the US Notes
(if any).

 

“Maturity Date” shall mean July 14, 2020, as such date may be extended pursuant
to Section 2.24.

 

“US Adjusted LIBOR Rate” shall mean, with respect to any US Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%, but in any event not less than zero
percent (0%)) determined by the Administrative Agent to be equal to (a) the US
LIBOR Rate for such US Eurodollar Borrowing in effect for such Interest Period,
divided by (b) 1.00 minus the Statutory Reserves (if any) for such US Eurodollar
Borrowing for such Interest Period.

 

“US LIBOR Rate” shall mean, with respect to any US Eurodollar Borrowing for any
Interest Period, the rate per annum determined on the basis of the rate for
deposits in dollars with a term comparable to such Interest Period that appears
on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m., London, England time, two (2) London Banking Days
prior to the first day of the applicable Interest Period; provided, however,
that (i) if no comparable term for an Interest Period is available, the US LIBOR
Rate shall be determined using the weighted average of the offered rates for the
two terms most nearly corresponding to such Interest Period and (ii) if there
shall at any time no longer exist a Reuters Screen LIBOR01 Page, “US LIBOR Rate”
shall mean, with respect to each day during each Interest Period pertaining to
US Eurodollar Borrowings comprising part of the same Borrowing, the rate per
annum equal to the rate at which the Administrative Agent is offered deposits in
dollars at approximately 11:00 a.m., London, England time, two (2) London
Banking Days prior to the first day of the applicable Interest Period, in the
London interbank market for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to its
portion of the amount of such US Eurodollar Borrowing to be outstanding during
such Interest Period.  Notwithstanding the foregoing, for purposes of clause
(c) of the definition of US Alternate Base Rate, the rates referred to above
shall be the published rates as of 11:00 a.m., London, England time, on the date
of determination (rather than the second London Business Day preceding the date
of determination).

 

(f)            The reference to “US$1,450,000,000” in the definition of “US
Revolving Commitment” in Section 1.01 of the Credit Agreement is hereby replaced
with a reference to “US$2,150,000,000”.

 

(g)           The reference to “US$450.0 million” in Section 2.22(a) of the
Credit Agreement is hereby replaced with a reference to “US$500.0 million”.

 

(h)           Section 2.18(e)(ii) of the Credit Agreement is hereby amended by:

 

4

--------------------------------------------------------------------------------


 

(i)            adding the phrase “or IRS Form W-8BEN-E (or applicable successor
form), as applicable” after each reference to the phrase “(or applicable
successor form)”  in clauses (B)(1) and (B)(3) thereof, and

 

(ii)           adding the phrase “an IRS Form W-8BEN-E (or any successor form),”
after the phrase “an IRS Form W-8BEN (or any successor form),” in clause
(B)(4) thereof.

 

(i)            A new Section 2.24 is hereby added to the Credit Agreement, such
new Section 2.24 to read in its entirety as follows:

 

Section 2.24         Extension of Maturity Date.

 

(a)           Request for Extension.  Not less than 30 days nor more  than 90
days prior to the Maturity Date (including any extensions thereof pursuant
hereto), the Borrowers may, by written notice to the Administrative Agent (which
shall promptly, but in any event within three (3) Business Days after receipt of
such notice, forward such notice to the US Lenders) and the Canadian Lender,
request an extension of the Maturity Date for an additional one-year period;
provided that no more than two (2) such one-year extensions shall be permitted
hereunder.  Prior to sending such notice to the Administrative Agent and the
Canadian Lender, the Borrowers shall consult therewith regarding the time period
within which each Lender Party would be requested to respond (which shall in no
event be less than ten (10) Business Days after the date of delivery of such
notice to the Lender Parties), and such notice shall set forth such response
deadline.  No Lender is committed hereby to agree to any such extension of the
Maturity Date.

 

(b)           Lender Party Elections to Extend; Payments to Declining Lender
Parties.  Each Lender Party that agrees, in its sole discretion, to extend its
Revolving Commitment (an “Extending Lender”) shall notify the Administrative
Agent within such time period of its agreement to extend its Revolving
Commitment.  The Revolving Commitment of any Lending Party that declines, or
fails to respond to, the Borrowers’ request for an extension of the Maturity
Date within such time period (a “Declining Lender”), shall be terminated on the
Maturity Date then in effect for such Lending Party (without regard to any
extension by other Lending Parties) and on such date the aggregate Revolving
Commitments shall be reduced by the total Revolving Commitments of all Declining
Lenders expiring on the Maturity Date (without giving effect to the extension
request) except to the extent one or more lenders (including other Lending
Parties) shall have agreed to assume such Revolving Commitments hereunder.  The
Administrative Agent shall notify promptly the Borrowers and each Lending Party
of the Lending Parties’ responses to each request made hereunder.  The US
Borrower or the Canadian Borrower, as applicable, shall pay in full the unpaid
principal amount of all Revolving Borrowings owing to each Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement, and all other amounts due to such Declining Lender
under this Agreement, including any breakage fees or costs that are payable
pursuant to Section 2.16, on the Maturity Date (without giving effect to the
extension request) or on the earlier replacement of such Declining Lender.

 

(c)           Conditions to Extension of Maturity Date.  Any extension of the
Maturity Date pursuant to this Section 2.24 shall be subject to the satisfaction
on or prior to the Extension Effective Date of the following conditions:

 

(i)            The Administrative Agent and the Canadian Lender shall have
received documents of the type required to be delivered by the US Loan Parties
and

 

5

--------------------------------------------------------------------------------


 

Canadian Borrower pursuant to Section 1.05(a)(ii), Section 1.05(a)(iv), and
Section 1.05(c) of Amendment No. 1, which, in each case, shall be in form and
substance satisfactory to the Administrative Agent and shall relate to the
extension of the Maturity Date then being requested; and

 

(ii)           The Borrowers shall have paid to the Administrative Agent, for
the account of each Extending Lender, an extension fee (if any) in an amount to
be agreed.

 

(d)           Effective Date and Allocations.  If the Maturity Date is extended
in accordance with this Section 2.24, the Administrative Agent, the Canadian
Lender (to the extent the Canadian Lender is not a Declining Lender) and the
Borrowers shall determine the effective date of the extension (the “Extension
Effective Date”), and upon such effectiveness, (i) the Administrative Agent
shall record in the register any replacement lender’s information as provided
pursuant to an Administrative Questionnaire that shall be executed and delivered
by such replacement lender to the Administrative Agent on or before such
Extension Effective Date, (ii) Schedule I attached hereto shall be amended and
restated so as to set forth in its entirety all Lending Parties (including any
replacement lenders) that will be Lending Parties hereunder after giving effect
to such extension and the Administrative Agent shall distribute to each Lender
Party (including each replacement lender) a copy of such amended and restated
Schedule I which reflects the Commitments of the Lenders, and applicable
Maturity Dates (if more than one) after giving effect to the changes effected on
the Extension Effective Date, (iii) each replacement lender that complies with
the provision of this Section 2.24 shall be a “Lending Party” for all purposes
under this Agreement, and (iv) all calculations and payments of interest on the
Revolving Borrowings shall take into account the actual Revolving Commitments of
each Lender Party and the principal amount outstanding of each Revolving
Borrowing made by such Lender Party during the relevant period of time.

 

(j)            Section 3.18 to the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

Section 3.18         Anti-Terrorism and Anti-Corruption Laws.

 

The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions, and the Borrowers,
their Subsidiaries and their respective officers and employees and to the
knowledge of the Borrowers, their directors and agents, are in compliance with
applicable Anti-Terrorism Laws, Anti-Corruption Laws, and Sanctions in all
material respects.   None of the Borrowers, any of their Subsidiaries or, to the
knowledge of the Borrowers, any director, officer, employee, agent, or affiliate
of the Borrowers or any of their Subsidiaries is a Sanctioned Person.

 

(k)           Section 4.01 to the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

Section 4.01         Existence and Good Standing.

 

Canadian Borrower: (a) is a corporation validly subsisting under the
jurisdiction of its amalgamation, (b) is duly qualified to do business in all
other jurisdictions where its ownership, lease or operation of properties and
conduct of its business requires such qualification, and, (c) has all necessary
corporate power and authority to own its properties and carry on its

 

6

--------------------------------------------------------------------------------


 

business as presently carried, except in each case referenced in paragraph
(b) and (c) above as would not, individually or in the aggregate, have a
Canadian Material Adverse Effect.

 

(l)            Section 4.04 to the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

Section 4.04         Non-Conflict.

 

Neither the execution of this Agreement and the other Loan Documents to which
the Canadian Borrower is a party, nor the consummation of the transactions
contemplated herein and therein, nor the performance of and compliance with the
terms and provisions hereof and thereof by the Canadian Borrower will
(a) violate any provision of its Organizational Documents, or (b) to the
knowledge of the Canadian Borrower after due inquiry, the provisions of any
material indenture, instrument, undertaking, or other agreement to which it is a
party or by which it is bound, except as would not, individually, or in the
aggregate, have a Canadian Material Adverse Effect.

 

(m)          Section 6.01(a) to the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

(a)           Canadian Borrower shall have delivered to Canadian Lender current
certified Organizational Documents and the resolutions of the Canadian Borrower
authorizing the Loan Documents to which it is a party and the transactions
thereunder and an officer’s certificate as to the incumbency of the officers of
Canadian Borrower signing such Loan Documents;

 

(n)           Section 8.01(a) and Section 8.06 to the Credit Agreement are
hereby amended by deleting each reference to “Canadian Managing Partner”
contained in such Sections and replacing it with “Canadian Borrower” in each
instance.

 

(o)           The following sentence is hereby added to the end of Section 7.05
to the Credit Agreement.

 

Holdings and Borrowers will maintain in effect and enforce policies and
procedures designed to ensure compliance by Holdings, Borrowers, their
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

 

(p)           Section 9.08 to the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

Section 9.08         Compliance with Anti-Terrorism Laws.

 

The Borrowers will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Sanctioned Person, or in any Sanctioned Country, or (ii) in any
other manner that would result in a violation of Anti-Terrorism Laws,
Anti-Corruption Laws or Sanctions by any person (including any person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).

 

(q)           Section 12.01(e) to the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:

 

7

--------------------------------------------------------------------------------


 

(e)           Defaults under Other Agreements.  With respect to any Indebtedness
of any US Loan Party or any of their Subsidiaries (other than Indebtedness
outstanding under the US Loans, any Canadian Loans under US$100.0 million (or
the Equivalent Amount in Canadian Dollars) or any Swap Contract with a Swap
Termination Value under US$100.0 million) having an outstanding principal amount
in excess of US$100.0 million in the aggregate (i) such Loan Party or any such
Subsidiary shall (A) default in making any payment when due (after giving effect
to any applicable grace period with respect thereto) with respect to such
Indebtedness or obligations in respect of Swap Contracts, as applicable, or
(B) default (after giving effect to any applicable grace period with respect
thereto) in the observance or performance of any other covenant or agreement
relating to such Indebtedness or obligations in respect of Swap Contracts, as
applicable, or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, in each
case the effect of which default or other event or condition is to cause or
permit the holder or the holders of such Indebtedness or such obligations in
respect of Swap Contracts, as applicable, (or any trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) such Indebtedness or obligations in respect of Swap
Contracts to become due prior to its stated maturity; or (ii) such Indebtedness
or obligations in respect of Swap Contracts shall be declared due and payable,
or required to be prepaid, redeemed or repurchased other than by a regularly
scheduled required prepayment prior to the stated maturity thereof; or
(iii) such Indebtedness or obligations in respect of Swap Contracts shall mature
and remain unpaid.

 

(r)            Section 14.03(d) of the Credit Agreement is hereby amended by
adding the following proviso to the end of the first sentence thereof:

 

; provided that nothing contained in this Section 14.03(d) or otherwise shall
limit any Borrower’s indemnity or reimbursement obligations to the extent
otherwise set forth in this Section 14.03

 

(s)            The last sentence of Section 14.05 of the Credit Agreement is
hereby amended and restated to read in full as follows:

 

The provisions of Section 2.13, Section 2.14, Section 2.16, Section 2.17,
Section 2.18 and Article XIV (other than Section 14.12) shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

(t)            Annex I of the Credit Agreement is hereby deleted and replaced in
its entirety with the Annex I attached to this Amendment No. 1.

 

(u)           (i)  Schedule I of the Credit Agreement is hereby deleted and
replaced in its entirety with the Schedule I attached to this Amendment No. 1.

 

(ii)           Effective as of the date hereof and subject to the satisfaction
of the conditions set forth herein, after giving effect to clause (u)(i) above,
the outstanding US Revolving Loans and US Pro Rata Percentages will be
reallocated by the Administrative Agent among the US Lenders (including the New
US Lenders) in accordance with their revised US Pro Rata Percentages (and the US
Lenders (including the New US Lenders) agree to make all payments and
adjustments necessary to effect such reallocation and the US Borrower shall pay
any and all costs, if any, required pursuant to Section 2.16 of the Credit
Agreement in connection

 

8

--------------------------------------------------------------------------------


 

with such reallocation as if such reallocation were a repayment to the extent
not waived by an affected US Lender).

 

Section 1.03         Increase Amount.  Subject to the terms and conditions set
forth herein, each Increasing US Lender severally agrees to provide US Revolving
Commitments to the US Borrower on the Amendment No. 1 Closing Date in the amount
set forth opposite its name on Schedule A hereto (the “Increase Amount”), which
amounts are included in, and not in addition to, the US Revolving Commitments
set forth on Schedule I hereto.

 

Section 1.04         New US Lenders.  Each New US Lender hereby joins in,
becomes a party to, and agrees to comply with and be bound by the terms and
conditions of the Credit Agreement as a US Lender thereunder and under each and
every other Loan Document to which any US Lender is required to be bound by the
Credit Agreement as amended hereby, to the same extent as if such New US Lender
were an original signatory thereto.  Each New US Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement as amended
hereby as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto. 
Each New US Lender represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to become a
party to, and a US Lender under, the Credit Agreement as amended hereby, (b) it
has received a copy of the Credit Agreement and copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a US Lender on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other US Lender, and
(c) from and after the Amendment No. 1 Closing Date, it shall be a party to and
be bound by the provisions of the Credit Agreement as amended hereby and the
other Loan Documents and have the rights and obligations of a US Lender
thereunder. The Administrative Agent hereby grants its consent to each New US
Lender becoming a US Lender under the Credit Agreement.

 

Section 1.05         Conditions Precedent.  This Amendment No. 1 shall become
effective upon the satisfaction of the following conditions precedent:

 

(a)           Documents.  The Administrative Agent and the Canadian Lender shall
have received the following:

 

(i)            counterparts of this Amendment No. 1 duly executed by US
Borrower, Canadian Borrower, Holdings, the Canadian Lender and all of the US
Lenders; and

 

(ii)           a certificate from each US Loan Party and Canadian Borrower dated
as of the Amendment No. 1 Closing Date, duly executed by the secretary or
assistant secretary of each of the foregoing, stating that, both before and
after giving effect to this Amendment No. 1,

 

(A)          the representations and warranties made by each Loan Party in the
Credit Agreement are true and correct, except that any representation or
warranty which by its terms is made as of a specified date shall be true and
correct only as of such specified date,

 

(B)          no Default or Event of Default shall have occurred and be
continuing,

 

9

--------------------------------------------------------------------------------


 

(C)          attached thereto is a true and complete copy of each Organizational
Document of such Loan Party certified (to the extent applicable as of a recent
date by the Secretary of State (or applicable Governmental Authority) of the
jurisdiction of its incorporation or formation),

 

(D)          attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loans Documents to which such person is a party
and, in the case of US Borrower, the borrowings under the Credit Agreement, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect and

 

(E)           as to the incumbency and specimen signature of each officer
executing any Loan Document to which it is a party or any other document
delivered in connection herewith on behalf of such Loan Party (together with a
certificate of another officer as to the incumbency and specimen signature of
the secretary of assistance secretary executing the certificate in this clause
(5));

 

(iii)          certificates, dated the Amendment No. 1 Closing Date and signed
by the chief executive officer and the treasurer or other senior financial
officer of the US Borrower and the Canadian Borrower, certifying compliance with
the conditions precedent set forth in this Section 1.05;

 

(iv)          a certificate as to the good standing (or equivalent, to the
extent applicable) of each Loan Party as of a recent date, from such Secretary
of State or other applicable Governmental Authority; and

 

(v)           such other documents as the Administrative Agent may reasonably
request.

 

(b)           Payment of Fees.  The Borrower and Canadian Borrower shall have
paid the fees required to be paid to the Administrative Agent, the Canadian
Lender and the US Lenders (including New US Lenders), as applicable, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the legal fees and expense of Vinson & Elkins L.L.P., special counsel
to the Administrative Agent), required to be reimbursed or paid by the Loan
Parties hereunder or under any other Loan Document and upfront fees for the
ratable benefit of each Lender in amounts as set forth below.

 

(i)            For Lenders (other than New US Lenders) (A) 12.5 basis points
(0.125%) of the amount of such Lender’s Original Commitment (defined below) if
it is less than $100.0 million, (B) 13.0 basis points (0.130%) of the amount of
such Lender’s Original Commitment if it is greater than or equal to $100.0
million and less than $200.0 million, and (C) 13.5 basis points (0.135%) of the
amount of such Lender’s Original Commitment if it is equal to or greater than
$200.0 million. As used herein, a Lender’s “Original Commitment” means the sum
of the US Revolving Commitment of such Lender plus the Canadian Commitment, if
any, of such Lender or any Affiliate thereof prior to giving effect to the
increase of the US Revolving Commitments pursuant to Section 1.02(u) hereof;

 

(ii)           For Increasing US Lenders or New US Lenders, (A) 18.0 basis
points (0.180%) of the amount of such Increasing US Lender’s Increase Amount or
such New US

 

10

--------------------------------------------------------------------------------


 

Lender’s US Revolving Commitment if it is less than $100.0 million, (B) 19.0
basis points (0.190%) of the amount of such Increasing US Lender’s Increase
Amount or such New US Lender’s US Revolving Commitment if it is equal to or
greater than $100.0 million and less than $200.0 million, and (C) 20.0 basis
points (0.200%) of the amount of such Increasing US Lender’s Increase Amount or
such New US Lender’s US Revolving Commitment if it is equal to or greater than
$200.0 million;

 

(c)           Opinions of Counsel.  (i) The Administrative Agent, on behalf of
itself and the Lenders, shall have received a favorable written opinion of
Norton Rose Fulbright US LLP, special counsel to the US Loan Parties, and a
favorable written opinion of local Bermuda counsel for Holdings, and (ii) the
Canadian Lender shall have received a favorable written opinion of local
Canadian counsel for the Canadian Borrower, each opinion to be (A) dated the
Amendment No. 1 Closing Date and (B) addressed to the Administrative Agent and
the US Lenders or Canadian Lender, as applicable.

 

(d)           USA Patriot Act.  The US Lenders and the Administrative Agent
shall have received the information required under Section 14.13 of the Credit
Agreement to be delivered by each applicable US Loan Party on or prior to the
Amendment No. 1 Closing Date and which was identified by the US Lenders and the
Administrative Agent to US Borrower.

 

(e)           US Notes.  the Administrative Agent shall have received an
executed original US Note for each Increasing US Lender and New US Lender
requesting a US Note, made by the US Borrower payable to such requesting
Increasing US Lenders or New US Lender in the amount of each such Increasing US
Lender or New US Lender’s US Revolving Commitment after giving effect to
Section 1.02(u) hereof; and

 

For purposes of determining compliance with the conditions specified in this
Section 1.05, each Lender that has signed this Amendment No. 1 shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required under this Section 1.05 to be consented to or
approved by or acceptable to a Lender unless the Administrative Agent shall have
received notice from such Lender prior to the Amendment No. 1 Closing Date
specifying its objection thereto.  All documents executed or submitted pursuant
to this Section 1.05 by and on behalf of the Borrowers or any of their
Subsidiaries shall be in form and substance satisfactory to the Administrative
Agent and its counsel.  The Administrative Agent shall notify the Borrowers and
the Lenders of the Amendment No. 1 Closing Date, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, this Amendment No. 1
shall expire and be without force or effect if the foregoing conditions are not
satisfied (or waived in writing) on or prior to July 31, 2015.

 

Section 1.06         Representation and Warranties.  The US Borrower represents
and warrants to the Administrative Agent, and the Canadian Borrower represents
to the Canadian Lender, that, as of the date hereof (a) all of its
representations and warranties set forth in the Loan Documents are true and
correct, except that any representation or warranty which by its terms is made
as of a specified date shall be true and correct only as of such specified
dates, (b) the execution, delivery and performance of this Amendment No. 1 by it
are within its corporate power and authority and has been duly authorized by
appropriate corporate action, (c) this Amendment No. 1 constitutes the legal,
valid and binding obligation of it enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditor generally and
general principles of equity, and (d) there are no governmental or other third
party consents, licenses and approvals required in connection with the
execution, delivery, performance validity and enforceability of this Amendment
No. 1.

 

11

--------------------------------------------------------------------------------


 

Section 1.07         Reaffirmation of Guarantee.  Holdings hereby ratifies,
confirms, acknowledges and agrees that its obligations under Article XI of the
Credit Agreement are and remain in full force and effect and that Holdings
continues to guarantee, in accordance with the terms of such Article XI, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the US
Guaranteed Obligations and the Canadian Guaranteed Obligations, and its
execution and delivery of this Amendment No. 1 does not indicate or establish an
approval or consent requirement by Holdings in connection with the execution and
delivery of any amendments, consents or modifications of or waivers to, any of
the Loan Documents.

 

Section 1.08         FATCA Treatment.  For purposes of determining withholding
Taxes imposed under FATCA, from and after the effective date of this Amendment
No. 1, the Borrowers and the Administrative Agent shall treat (and the Lender
Parties hereby authorize the Administrative Agent to treat) the Credit Agreement
and any outstanding Loans as not qualifying as “grandfathered obligations”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 1.09         Miscellaneous.

 

(a)           This Amendment No. 1 may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Headings, subheadings and captions used herein are for the
convenience of the parties only and shall not be used to construe the meaning or
intent of any provision hereof.

 

(b)           This Amendment No. 1 shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Amendment No. 1 by email (in .pdf or similar format) or telecopy
shall be effective as delivery of a manually executed counterpart of this
Amendment No. 1.

 

(c)           Any provision of this Amendment No. 1 held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

(d)           This Amendment No. 1 and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Amendment No. 1 or
the facts or circumstances leading to its execution, whether in contract, tort
or otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.  Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment No. 1.

 

(e)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT NO. 1.

 

12

--------------------------------------------------------------------------------


 

Section 1.10         Exiting Lender. Mega International Commercial Bank
Co., Ltd. (the “Exiting Lender”) hereby (a) consents to this Amendment No. 1 as
required under Section 14.02 of the Credit Agreement and (b) acknowledges and
agrees to Section 1.02(u) of this Amendment No. 1.  Each of the parties hereto
hereby agrees and confirms that after giving effect to Section 1.02(u) of this
Amendment No. 1, the Exiting Lender’s US Revolving Commitment shall be $0.00,
the Exiting Lender’s Commitments to lend and all obligations under the Credit
Agreement shall be terminated, and the Exiting Lender shall cease to be a Lender
for all purposes under the Loan Documents.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

NABORS INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ William Restrepo

 

Name:

William Restrepo

 

Title:

Chief Financial Officer

 

 

 

 

 

NABORS DRILLING CANADA LIMITED

 

 

 

 

 

By:

/s/ Joe Bruce

 

Name:

Joe Bruce

 

Title:

President

 

 

 

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

Name:

Mark D. Andrews

 

Title:

Corporate Secretary

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Maureen Maroney

 

Name:

Maureen Maroney

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK CANADA, as Canadian Lender

 

 

 

 

 

By:

/s/ STEPHEN CHUANG

 

Name:

023487 STEPHEN CHUANG

 

Title:

Assistant Vice President

 

 

Commercial Banking

 

 

 

 

 

 

 

By:

/s/ CAMERON BAILEY

 

Name:

CAMERON BAILEY

 

Title:

Assistant Vice President

 

 

Commercial Banking

 

 

 

 

 

HSBC BANK USA, N.A., as US Lender

 

 

 

 

 

By:

/s/ Michael Bustios

 

Name:

Michael Bustios

 

Title:

Vice President 20556

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as US Lender

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as US Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as US Lender

 

 

 

 

 

By:

/s/ Jonathan Luchansky

 

Name:

Jonathan Luchansky

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as US Lender

 

 

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI UFJ, LTD., as US Lender

 

 

 

 

 

 

 

By:

/s/ Todd Vaubel

 

Name:

Todd Vaubel

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as US Lender

 

 

 

 

 

 

By:

/s/ C. David Allman

 

Name:

C. David Allman

 

Title:

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as US Lender

 

 

 

 

 

 

 

By:

/s/ Susana Campuzano

 

Name:

Susana Campuzano

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

US BANK NATIONAL ASSOCIATION, as US Lender

 

 

 

 

 

 

By:

/s/ John Prigge

 

Name:

John Prigge

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as US Lender

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

ARAB BANKING CORPORATION, GRAND CAYMAN BRANCH, as US Lender

 

 

 

 

 

 

By:

/s/ Tony Berbari

 

Name:

Tony Berbari

 

Title:

General Manager

 

 

 

By:

/s/ Victoria Gale

 

Name:

Victoria Gale

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as US Lender

 

 

 

 

 

 

 

By:

/s/ Robert Grillo

 

Name:

Robert Grillo

 

Title:

Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

RIYAD BANK, HOUSTON AGENCY, as US Lender

 

 

 

 

 

 

By:

/s/ Michael Meiss

 

Name:

Michael Meiss

 

Title:

General Manager

 

 

 

By:

/s/ Paul N. Travis

 

Name:

Paul N. Travis

 

Title:

Vice President & Head of Corporate Finance

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

The undersigned is executing this Amendment No. 1 as of the date and year first
above written for the sole purpose of Section 1.10 hereof.

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., as US Lender

 

 

 

 

 

 

By:

/s/ Luke Hwang

 

Name:

Luke Hwang

 

Title:

VP and General Manager

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

NEW US LENDERS:

 

 

 

GOLDMAN SACHS BANK USA, as US Lender

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as US Lender

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 — NABORS INDUSTRIES, INC.]

 

--------------------------------------------------------------------------------


 

Schedule A

 

to Amendment No. 1

 

NAME OF INCREASING US LENDER

 

INCREASE AMOUNT

 

Wells Fargo Bank, N.A.

 

$

150,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

Bank of America, N.A.

 

$

30,000,000

 

U.S. Bank National Association

 

$

30,000,000

 

PNC Bank, National Association

 

$

25,000,000

 

Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

25,000,000

 

TOTAL:

 

$

310,000,000

 

 

--------------------------------------------------------------------------------


 

Annex I

 

Applicable Margin

 

Index Debt Rating
(S&P / Moody’s /
Fitch’s)

 

US ABR
Loans

 

Canadian
US$-
Denominated
ABR Loans
and
Canadian
Prime Rate
Loans

 

US
Eurodollar
Loan

 

Canadian
US$
Libor
Loan

 

Canadian
BA
Stamping
Rate

 

Applicable
Fee

 

A3/A- or higher

 

0.000

%

0.000

%

1.000

%

1.000

%

1.000

%

0.100

%

Baa1/BBB+

 

0.075

%

0.075

%

1.125

%

1.125

%

1.125

%

0.125

%

Baa2/BBB

 

0.200

%

0.200

%

1.250

%

1.250

%

1.250

%

0.150

%

Baa3/BBB-

 

0.325

%

0.325

%

1.375

%

1.375

%

1.375

%

0.200

%

Ba1/BB+ or lower

 

0.450

%

0.450

%

1.500

%

1.500

%

1.500

%

0.250

%

 

For purposes of the above, (i) if any of Moody’s or S&P or Fitch’s shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established the same rating as the rating
agency that has in effect the higher rating for the Index Debt; provided that if
none of Fitch’s, Moody’s or S&P has in effect a rating for the Index Debt (other
than by reason of the circumstances referred to in the last sentence of this
definition), then the Level IV rating in the above grid shall be the rating
deemed in effect; (ii) if the ratings established or deemed to have been
established by Fitch’s, Moody’s and S&P for the Index Debt shall fall within two
different Levels, the Applicable Margin shall be based on the higher of the two
Levels, but if the three ratings are separated by more than one rating Level,
the Applicable Margin shall be the rating Level that is one lower than the
highest such rating Level; and (iii) if the ratings established or deemed to
have been established by Fitch’s, Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch’s), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when or whether
notice of such change shall have been furnished by any Loan Party to the
Administrative Agent and the Lenders.  Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change; provided, however that (x) with respect to Canadian US$ Libor Loans,
such change shall apply only for those portions of applicable Interest Periods
falling within those times during which the changes in Applicable Margin are
effective, as provided above, (y) with respect to Canadian Bankers’ Acceptances
and Canadian US$ Libor Loans, such change shall be effective upon the earlier of
(1) 90 days after any change in the ratings above or when the Index Debt ceases
to be rated and (ii) the next rollover or conversion thereof after such change
or cessation in rating, as the case may be.  If the rating system of Fitch’s,
Moody’s or S&P shall change, or if no such rating agency shall then be in the
business of rating corporate debt obligations, the Loan Parties and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

--------------------------------------------------------------------------------


 

Schedule I

 

US Lender Commitments

 

NAME OF LENDER

 

APPLICABLE PERCENTAGE

 

US REVOLVING COMMITMENT

 

Citibank, N.A.

 

11.62790697674420

%

$

250,000,000

 

Mizuho Bank, Ltd.

 

11.62790697674420

%

$

250,000,000

 

Wells Fargo Bank, N.A.

 

11.62790697674420

%

$

250,000,000

 

HSBC Bank USA, N.A.

 

9.30232558139535

%

$

200,000,000

 

Bank of America, N.A.

 

7.20930232558140

%

$

155,000,000

 

PNC Bank, National Association

 

6.97674418604651

%

$

150,000,000

 

Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

6.97674418604651

%

$

150,000,000

 

Deutsche Bank AG New York Branch

 

5.11627906976744

%

$

110,000,000

 

Morgan Stanley Bank, N.A.

 

5.11627906976744

%

$

110,000,000

 

Compass Bank

 

4.65116279069767

%

$

100,000,000

 

Goldman Sachs Bank USA

 

4.65116279069767

%

$

100,000,000

 

Sumitomo Mitsui Banking Corporation

 

4.65116279069767

%

$

100,000,000

 

U.S. Bank National Association

 

4.65116279069767

%

$

100,000,000

 

Arab Banking Corporation, Grand Cayman Branch

 

2.32558139534884

%

$

50,000,000

 

Australia and New Zealand Banking Group Limited

 

2.32558139534884

%

$

50,000,000

 

Riyad Bank, Houston Agency

 

1.16279069767442

%

$

25,000,000

 

TOTAL:  

 

100.00

%

$

2,150,000,000

 

 

--------------------------------------------------------------------------------